                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

   TGMARC Development Co., LC,          )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )           1:18-cv-00105-MR-WCM
                                        )
                  vs.                   )
                                        )
           Pasquale Giordano            )
    Bright's Creek Property Owners'     )
            Association, Inc.           )
              Omar Botero               )
             Walter Kolker              )
             David Gillespie            )
              Frank Blythe              )
              Terry Lamore              )
            E. Major Schutt,            )
               Defendants.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 7, 2019 Order.

                                               January 7, 2019
